Citation Nr: 0610735	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for the 
veteran's post-traumatic stress disorder and assigned an 
initial rating of 30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

At his hearing before the undersigned in August 2005, the 
veteran testified credibly that his symptoms had worsened 
since the April 2003 VA examination on which his current 
rating is based.  A contemporary examination would be 
instructive with regard to the appropriate disposition of the 
issue on appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the severity of his service-
connected post-traumatic stress disorder.  
All testing deemed necessary should be 
conducted and the results reported in 
detail.

Thereafter, the issue on appeal should be readjudicated.  If 
the determination remains unfavorable to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case which addresses all evidence associated 
with the claims file since the last statement of the case and 
afforded an appropriate time period in which to respond.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





